DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “said bearing define conical cavity” should be --said bearing define a conical cavity--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a conical flange portion” and then recites “the conical portion”.  It is unclear if these are the same elements or if they are two separate elements.  Applicant should use the same terms for the same elements for consistency and clarity.
Claim 1 recites “the annular cup-like structure”.  There is a lack of antecedent basis for this limitation in the claim.  It is unclear if this is intended to be the “an annular structure” previously recited or a new element.  It is further unclear how the structure is “cup-like”.  In what ways does the structure resemble a cup? For example, cups don’t generally have holes in the center.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rogus U.S. 4,659,240 in view of Labedan U.S. 4,708,498.
	Re clm 4¸ Rogus discloses a method of protecting a shaft bearing (10, Fig. 1-7), comprising providing a bearing protector, first and second ends (circumferentially facing, mating surfaces shown in Fig. 10 and 11) of said bearing protector, fitting said bearing protector about said shaft and said shaft bearing, abutting said first and second ends to one-another and affixing them to one-another to prevent movement of said bearing protector and create a cavity (void between 18 and 30, Fig. 3) between said bearing protector and said shaft bearing, said cavity configured to receive grease from said bearing and prevent leakage of said grease from an interior thereof (col. 2: lines 26-28).
	Rogus does not disclose said bearing protector is an open ring-shaped flexible element; deforming said open ring-shaped flexible bearing protector to separate first and second ends of said open ring-shaped flexible bearing protector to allow passage of a shaft.
Labedan teaches a bearing element that is an open ring-shaped flexible element (15 and/or 18, Fig. 4; 24 and/or 28, Fig. 5), deforming said open ring-shaped flexible bearing protector to separate first and second ends (16s of Fig. 4; 25 and 26 of Fig. 5) of said open ring-shaped flexible bearing protector to allow passage of a shaft for the purpose of permitting for the element to spread apart to an open condition for mounting the rolling bearing on the shaft by a lateral engagement on the shaft (col. 1: lines 47-51).
.

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ALAN B WAITS/Primary Examiner, Art Unit 3656